PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/343,028
Filing Date: 18 Apr 2019
Appellant(s): Ruffershöfer, Stephan



__________________
Reid A. Baldwin
For Appellant


EXAMINER’S ANSWER







This is in response to the appeal brief filed on June 1, 2021 appealing from the Office action mailed January 13, 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated January 13, 2021 (“the Final Rejection”) from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 13 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barnes (U.S. Patent No. 2,210,353 A; “Barnes”).
Claims 1 and 3-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. (U.S. Patent No. 4,715,262 A; “Nelson”) in view of Paczkowski et al. (DE 102011120197 A1; “Paczkowski”).
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelson in view of Paczkowski, as applied to claim 13 above, and further in view of Griffin (U.S. Patent No. 4,137,784 A; “Griffin”).
(2) Response to Argument
I. 	The Anticipation Rejection of Claims 13 and 20 Should Be Affirmed.
1. Barnes discloses a “threaded outer part” relative to inner sleeve.
	Appellant argues that Barnes does not disclose a “threaded outer part” defined by parts 2, 4, and 5 because the bonding material 5 “would join parts 1, 4 and 5 rather than parts 2, 4, and 5.” Appeal Br. at 3.
In response, parts 2, 4, and 5 are joined together to the extent that the copper bonding material 5 joins all of parts 1, 2, 4, and 5 together.  Column 3, lines 42-51 recites: “The copper in the assembly will then melt and by capillary attraction will flow into all interstices and crevices between the adjacent metal parts, alloying with the surface metal of the parts and upon cooling strongly bonding all parts of the assembly together into one integral structure.  The copper bonding metal also flows between the parts 1 and 2 forming a fluid tight joint between these two parts giving great strength to the structure.”   Moreover, FIG. 2 illustrates parts 2, 4, and 5 as being located in the same circumferential plane about the 
Appellant further argues that “[i]f part 2 were joined to the others by this process, the spot weld 3 would be unnecessary.” Appeal Br. at 3.
In response, Appellant does not provide evidence or otherwise explain why the spot weld 3 would be unnecessary.  In fact, Barnes expressly contemplates the joining of parts 1 and 2 via both copper bonding material 5 as well as the spot weld 3, see column 3, lines 48-51: “The copper bonding metal also flows between the parts 1 and 2 forming a fluid tight joint between these two parts giving great strength to the structure. The spot welding of these parts as at 3 is primarily to hold same in the assembled position until the copper brazing operation is complete.”  Therefore, Appellant’s argument is an unsupported assertion and does not help to explain how Barnes does not disclose a “threaded outer part” as claimed.
Appellant further argues: “If a combination of parts 1, 2, 3, and 5 were treated as the threaded outer part, then Barnes does not disclose a sleeve which could be press fit into this threaded outer part.”  Appeal Br. at 3.  
In response, despite parts 1, 2, 4, and 5 being bonded together, the part 1 in Barnes is nevertheless an “inner sleeve” because it assumes a distinct, relatively inward position with respect to parts 2, 4, and 5.  That is, FIG. 2 illustrates the part 1 as defining a radially inward layer with respect to parts 2, 4, and 5, the latter collectively defining an “outer” layer/part as explained above. Therefore, the “inner” part 1 defines an “inner sleeve” as claimed to the extent that defines an “inner” layer with respect to parts 2, 4, and 5.
For the foregoing reasons, Barnes discloses a “threaded outer part” relative to inner sleeve 1. Appellant’s argument is not deemed as persuasive.




2. Barnes discloses press-fitting the inner sleeve into the outer part.
	Appellant argues that Barnes does not disclose a step of press-fitting the inner sleeve 1 into the threaded outer part 2, 4, 5 but rather discloses press-fitting the inner sleeve 1 into outer part 2 by itself (unthreaded) i.e. prior to the outer part 2 being joined with thread part 4.  Appeal Br. at 4.  
	In response, Barnes indeed discloses the requisite step of press-fitting the inner sleeve 1 into “the outer part” as claimed because the claim does not impose a specific order in which the steps are performed. It is improper to read a specific order of steps into method claims where the language of the method claims do not impose a specific order on the performance of the method steps, and the specification did not directly or implicitly require a particular order. See MPEP 2111.01(II) citing Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1371, 65 USPQ2d 1865, 1869-70 (Fed. Cir. 2003) (Although the specification discussed only a single embodiment, the court held that it was improper to read a specific order of steps into method claims where, as a matter of logic or grammar, the language of the method claims did not impose a specific order on the performance of the method steps, and the specification did not directly or implicitly require a particular order).  
Here, claim 13 neither imposes a specific order in which the steps are performed nor otherwise requires that the “threaded outer part” be fully formed prior to the press-fitting step. Claim 13 recites step (a) “providing a threaded outer part”; and step (b) “press fitting the first sleeve into the outer part.” Grammatically speaking, step (a) provides literal antecedent basis for the claim term “the outer part” recited in step (b).  Here, the literal antecedent for the claim term “the outer part” by itself does not impose a specific order of the steps but rather merely serves as a literal basis to help denote the claim element into which the inner sleeve is press-fitted.  In addition, step (b) does not address the “outer part” as being threaded. Logically speaking, by way of the term “providing,” step (a) is open-ended enough to reasonably encompass a scope in which step (i) is achieved after completion of step (b).   
Nowhere does the instant specification otherwise require that the outer part be formed with threads prior to the press-fitting step. Paragraph [0012] in the instant written description recites that “an outer part of the threaded spindle, said outer part having a thread, is connected to an inner sleeve without 
For the foregoing reasons, Barnes discloses press-fitting the inner sleeve 1 into the outer part.
3. Barnes discloses a stop element formed on the collar.
Appellant argues that a stop element is not formed on the collar of the inner sleeve 1 but rather on a surface of part 2.  Appeal Br. at 4.  
In response, FIG. 2, reproduced below, illustrates a wall surface at reference number 2 that is capable of serving as an axially abutting “stop” surface for a nut that has advanced toward the wall surface and has reached the proximal-most end of the spindle.  FIG. 2 also illustrates a collar at reference number 1. The stop surface (at 2) is “formed on the collar” to the extent that it is spot welded to the collar via spot weld 3.  As such, Barnes’ indeed discloses a stop element formed on the collar.

    PNG
    media_image2.png
    326
    467
    media_image2.png
    Greyscale

To clarify, Barnes indeed anticipates an embodiment wherein the inner sleeve 1 is both press-fit as well as spot welded to part 2 so as to meet the combination of claim 13.   In accordance with MPEP §  Kennametal, Inc. v. Ingersoll Cutting Tool Co., 780 F.3d 1376, 1381, 114 USPQ2d 1250, 1254 (Fed. Cir. 2015) (quoting In re Petering, 301 F.2d 676, 681(CCPA 1962)).  In Kennametal, the challenged claim was to a cutting tool requiring a ruthenium binding agent with a physical vapor deposition (PVD) coating. Claim 5 of the reference disclosed all the elements of the claimed coated cutting tool, however, ruthenium was one of five specified binding agents and the claim did not specify a particular coating technique. The specification of the reference disclosed PVD as one of three suitable coating techniques. The Federal Circuit stated that the reference’s "express ‘contemplat[ion]’ of PVD coatings provided sufficient evidence that a reasonable mind could find that a person of skill in the art… would immediately envisage applying a PVD coating. Thus, substantial evidence supports the Board's conclusion that [the reference] effectively teaches 15 combinations, of which one anticipates pending claim 1. Though it is true that there is no evidence in [the reference] of ‘actual performance’ of combining the ruthenium binder and PVD coatings, this is not required." Kennametal, 780 F.3d at 1383, 114 USPQ2d at 1255 (citations omitted).
Here, Barnes provides express contemplation of an embodiment wherein the sleeve 1 is both press-fit as well as spot welded to part 2.  In column 3, Barnes proposes “to spot weld or to press fit” the inner sleeve 1 to the part 2.  Barnes further states in column 3 that “[w]herever a press fit is used or other means to prevent displacement of the assembled parts, the spot welding is not necessary” (emphasis). This statement does not discourage or “teach away” from the use of a spot weld along with a press-fit, but rather serves to clarify that spot welding is simply not required i.e. optional in cases where a press-fit is used.  Put another way, Barnes contemplates an embodiment, optional though it may be, wherein a spot weld is used wherever a press-fit is used.  Like in Kennametal, Barnes’ express contemplation that a spot welding could be used wherever a press-fit is used is sufficient evidence that a person of skill the art would immediately envisage an embodiment wherein the sleeve 1 is both press-fit as well as spot welded 
For the forgoing reasons, Barnes discloses a stop element formed on the collar.
Respectfully, in view of the foregoing, the anticipation rejection of claims 13 and 20 should be affirmed.
II.	The Obviousness Rejections of Claims 1 and 3-19 Should Be Affirmed Because the Cited Art Combination is Proper.
1. The Final Rejection has established a prima facie case of obviousness.
Appellant argues that to “establish a prima facie case of obviousness, the Examiner must illustrate that a person of skill in the art would expect the proposed modification to maintain the outer threaded part in compression” and that the “Examiner has not met this burden.” Appeal Br. at 5.
In response, regarding the establishing of a prima facie case of obviousness, the factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 1. Determining the scope and contents of the prior art. 2. Ascertaining the differences between the prior art and the claims at issue. 3. Resolving the level of ordinary skill in the pertinent art. 4. Considering objective evidence present in the application indicating obviousness or nonobviousness. See MPEP § 2141.  Furthermore, in accordance with MPEP § 2121, “[w]hen the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable. Once such a reference is found, the burden is on applicant to rebut the presumption of operability. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980). See also MPEP § 716.07. See also In re Antor Media Corp., 689 F.3d 1282, 103 USPQ2d 1555 (Fed. Cir. 2012).”  
Here, the content on pages 4-5 of the Final Rejection address the aforementioned factual inquires as they pertain to Nelson in view of Paczkowski and thereby have established a prima facie case of obviousness.  That is, the Examiner does not have the burden of explaining operability of the references to establish a prima facie case.  Instead, pursuant to guidance set forth in MPEP § 2121, the burden is on prima facie case has not been established for want of an operability explanation is unfounded. 
For the foregoing reasons, the Final Rejection has established a prima facie case.
2. The device taught by Nelson in view of Paczkowski is operable.
Appellant argues that Paczkowski does not enable one of skill in the art to establish a press fit connection that would satisfy the objectives of Nelson.  Appeal Br. at 5.  Furthermore, Appellant argues that shrink fitting the outer part onto the inner sleeve would put the outer part in axial tension. Appeal Br. at 5.
In response, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Here, Nelson provides enabling disclosure.  Column 4, lines 37-40 in Nelson states: “Further enhancement of the operability of the ballistic tolerant ballscrew resides in a tight fit of the ball screw and inner tube which aids in energy absorption with means to prevent axial separation of the screw” (emphasis).   Nelson directly indicates that a “tight fit,” such as a press/interference fit, could and should coexist along with the preloading condition involving tensioning the inner sleeve to thereby place the outer part in compression i.e. the means to prevent axial separation of the screw. Column 11, lines 45-49 further explains that the “outer tubular member 250 is axially advanced to a position adjacent the locking ring 340 followed by placement of the pre-load nut 350 and rotation thereof to impart pre-load to the inner tubular member 254.”  Furthermore, Paczkowski teaches press fitting an inner sleeve into an outer part (¶ [0032], “force-fitting. . . . A non-positive connection can be realized, for example, by pressing the core into a hollow jacket”) as a known technique for coupling the inner sleeve and outer part (¶ [0032], [0093]).  Therefore, the teachings of Nelson and Paczkowski would have suggested to those of ordinary skill in the art that a press-fit connection between the outer part and the inner sleeve could exist 
Furthermore, Appellant does not provide evidence to support shrink fitting the outer part onto the inner sleeve would put the outer part in axial tension.  Rather, Appellant sets forth mere conclusory statements without specifically pointing out how shrink fitting the outer part onto the inner sleeve would put the outer part in axial tension and why it would necessarily interfere with Nelson’s goal of preventing axial separation of a cracked outer part. Because Appellant’s argument lacks a sufficient factual analysis, Appellant’s argument is an unsupported assertion as is therefore not deemed as persuasive.  This notwithstanding, Nelson aims to prevent axial separation of a cracked outer part by compressing the outer part in the axial direction via axially tensioning the inner member (column 9, lines 21-23, “Pre-loading in tension precludes the axial separation of an outer tubular member having a circumferential crack”; see also column 11, lines 24-53). Because a press/interference fit in this case only involves dimensional interference in the radial direction, it follows that the interference fit between the outer part and the inner sleeve would not create axial tension as suggested by Appellant because it would not involve pressure in the axial direction. Rather, it would create radial and/or circumferential tension.  As such, Appellant’s argument is not persuasive.
For the foregoing reasons, the device taught by Nelson in view of Paczkowski is operable. 
3. Nelson does not “teach away” from using a press/interference-fit between the outer part and inner sleeve.
Appellant argues that the “use of an interference fit would tend to place the outer member in tension, which is contrary to the teachings of Nelson” which aims to place the outer member in compression.  Appeal Br. at 6.  
In response, Appellant does not provide evidence to support that the use of an interference fit would tend to place the outer member in tension in a manner that would be contrary to the teachings of Nelson.  Rather, Appellant sets forth mere conclusory statements without specifically pointing out how an axial direction via axially tensioning the inner member (column 9, lines 21-23, “Pre-loading in tension precludes the axial separation of an outer tubular member having a circumferential crack”; see also column 11, lines 24-53). Because a press/interference fit in this case only involves dimensional interference in the radial direction, it follows that the interference fit between the outer part and the inner sleeve would not create axial tension as suggested by Appellant because it would not involve pressure in the axial direction. Rather, it would create radial and/or circumferential tension.  As such, Appellant’s argument is not persuasive.
Appellant argues that “a person of skill in the art would not regard a modification which encourages axial crack propagation, and thus circumferential separation, to be an improvement.” Appeal Br. at 6.   
In response, Applicant does not provide evidence to support that the use of an interference fit would encourage axial crack propagation and thus circumferential separation.  Rather, Applicant sets forth mere conclusory statements without specifically pointing out how or why an interference fit would encourage axial crack propagation or circumferential separation. Because Appellant’s argument lacks a sufficient factual analysis, Appellant’s argument is an unsupported assertion as is therefore not deemed as persuasive.  This notwithstanding, contrary to Appellant’s assertion, Nelson teaches toward the use of an interference fit in column 4, lines 37-40 which states: “Further enhancement of the operability of the ballistic tolerant ballscrew resides in a tight fit of the ball screw and inner tube which aids in energy absorption with means to prevent axial separation of the screw.”   Nelson directly indicates that a “tight fit,” such as a press/interference fit, could and should coexist along with the outer part compression mechanism i.e. the means to prevent axial separation of the screw in order to “aid in energy absorption.”  Furthermore, column 11, lines 45-49 in Nelson further explains that the “outer tubular member 250 is 
For the foregoing reasons, Nelson does not “teach away” from using a press/interference-fit between the outer part and inner sleeve.
Respectfully, in view of the foregoing, the obviousness rejections of claims 1 and 3-19 should be affirmed.
III.	The Obviousness Rejections of Claims 1 and 3-7 Should Be Affirmed Because All Claim Limitations Are Taught By the References.
1. Nelson teaches a connection between the outer part and the inner sleeve without additional components.
Appellant argues that Nelson’s pins 84, 86 in FIG. 3 and the disclosed “adhesive” qualify as “additional components” which are specifically excluded in claim 1.  Appeal Br. at 6.
In response, Nelson meets the aforementioned exclusionary limitation by way of the embodiment of FIG. 8 to 12. The Final Rejection relies on the embodiment of FIGS. 8 to 12 as it pertains to the ballscrew 220 which is described in columns 9-11 (column 5, lines 24-25, “FIG. 8 is a fragmentary longitudinal section of a further embodiment of the invention”). Nowhere in the Nelson disclosure does it disclose or suggest that the embodiment of FIGS. 8 to 12 uses pins 84, 86 or any adhesive in order to secure the outer part to the inner sleeve.  Instead, column 11, lines 42-53 provides a complete description of assembling the outer part to the inner sleeve for this particular embodiment: “In assembly of the ballscrew 220, a locking ring 340 is first associated with the composite material of the inner tubular member and the peripheral groove 338. The outer tubular member 250 is then axially advanced to a position adjacent the locking ring 340 followed by placement of the pre-load nut 350 and rotation thereof to impart pre-load to the inner tubular member 254. With the construction shown in FIGS. 8 to 12, the as an alternative to using pins or adhesive (column 6, lines 59-61, “Alternatively, the inner and outer tubular members can be mechanically connected together at their ends by means pre-loaded in tension”).  As such, Nelson indeed teaches a connection between the outer part and the inner sleeve without additional components.
Respectfully, in view of the foregoing, the obviousness rejections of claims 1 and 3-7 should be affirmed.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/DANIEL D YABUT/Primary Examiner, Art Unit 3656                                                                                                                                                                                                        
Conferees:
 
/RICHARD W RIDLEY/Supervisory Patent Examiner, Art Unit 3656                                                                                                                                                                                                        /JOSEPH M ROCCA/Quality Assurance Specialist, Art Unit 3600                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.